                Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 1 of 8



 1   Michael A. Guadagno, ISB #9476
     E-mail: michael.guadagno@bullivant.com
 2   BULLIVANT HOUSER BAILEY PC
     1700 Seventh Avenue, Suite 1810
 3   Seattle, Washington 98101-1397
     Telephone: 206.292.8930
 4   Facsimile: 206.386.5130

 5   Attorneys for Mesa Underwriters Specialty
     Insurance Company
 6
 7

 8

 9
                              UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF IDAHO
11
   BIG BAM VAPES, LLC, EVAPORATED
12 TECHNOLOGIES, LLC, and LOGAN                    No.: 4:19-cv-00378
   CHECKETTS,
13
                   Plaintiff,                      ANSWER AND AFFIRMATIVE
14                                                 DEFENSES
        v.
15
   MESA UNDERWRITERS SPECIALTY
16 INSURANCE COMPANY, BIG SKY
   UNDERWRITERS, a division of HULL
17 AND COMPANY,

18                       Defendant.

19
20         Defendant Mesa Underwriters Specialty Insurance Company (“MUSIC”) submits this

21 Answer and Affirmative Defenses to Plaintiffs’ Complaint.

22                                       I.      PARTIES

23         1.      In answer to Paragraph 1 of the Complaint, MUSIC lacks sufficient knowledge

24 or information to admit or deny Paragraph 1 and therefore denies the same.

25         2.      In answer to Paragraph 2 of the Complaint, MUSIC lacks sufficient knowledge

26 or information to admit or deny Paragraph 2 and therefore denies the same.

     NOTICE OF REMOVAL                                            Page 1    Bullivant|Houser|Bailey PC
                                                                            1700 Seventh Avenue, Suite 1810
                                                                            Seattle, Washington 98101-1397
                                                                            Telephone: 206.292.8930
                Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 2 of 8



 1         3.      In answer to Paragraph 3 of the Complaint, MUSIC lacks sufficient knowledge

 2 or information to admit or deny Paragraph 3 and therefore denies the same.

 3         4.      In answer to Paragraph 4 of the Complaint, MUSIC admits that it sells insurance

 4 in the State of Idaho. MUSIC denies the remaining allegations in Paragraph 4. MUSIC

 5 affirmatively alleges that it is a corporation organized under the laws of the State of Oklahoma.

 6         5.      In answer to Paragraph 5 of the Complaint, Paragraph 5 appears to be addressed

 7 to defendants other than MUSIC. MUSIC admits that Defendant Big Sky Underwriters, a

 8 division of Hull & Company (hereafter “Hull & Co.”), places liability insurance with various

 9 insurance companies including MUSIC. MUSIC further admits that some of those policies
10 were issued in the State of Idaho. MUSIC lacks sufficient knowledge or information to admit

11 or deny the remaining allegations in Paragraph 5 and therefore denies the same.

12                                          II.    FACTS

13         6.      In answer to Paragraph 6 of the Complaint, MUSIC lacks sufficient knowledge

14 or information to admit or deny the allegations in Paragraph 6 and therefore denies the same.

15         7.      In answer to Paragraph 7 of the Complaint, MUSIC lacks sufficient knowledge

16 or information to admit or deny Paragraph 7 and therefore denies the same.
17         8.      In answer to Paragraph 8 of the Complaint, MUSIC admits that it issued Policy

18 nos. MP0025002000386 and MP0025002000836 to Big Bam (the “Big Bam Policies”), the

19 terms of which speak for themselves. In answer to the second sentence of Paragraph 8, the
20 allegation that Checketts had an “insurable interest” in Big Bam sets forth a legal conclusion

21 to which no response is required. To the extent a response is required, MUSIC denies. The

22 remaining allegations in Paragraph 8 do not appear to be directed towards defendant MUSIC.
23 To the extent the remaining allegations are directed towards MUSIC, MUSIC denies. To the

24 extent the remaining allegations are directed towards other defendants, MUSIC lacks sufficient

25 knowledge or information to admit or deny these allegations and therefore denies the same.
26 //

     NOTICE OF REMOVAL                                               Page 2     Bullivant|Houser|Bailey PC
                                                                                1700 Seventh Avenue, Suite 1810
                                                                                Seattle, Washington 98101-1397
                                                                                Telephone: 206.292.8930
                  Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 3 of 8



 1           9.      In answer to Paragraph 9 of the Complaint, MUSIC lacks sufficient knowledge

 2 or information to admit or deny the allegations in Paragraph 9 and therefore denies the same.

 3           10.     In answer to Paragraph 10 of the Complaint, MUSIC lacks sufficient knowledge

 4 or information to admit or deny the first sentence of Paragraph 10 and therefore denies the

 5 same. In answer to the second sentence of Paragraph 10, MUSIC admits that it issued Policy

 6 Nos. MP0025002001342 and MP0025002001969 to Evaporated (the “Evaporated Policies”),
 7 the terms of which speak for themselves. The remainder of Paragraph 10 sets forth a legal

 8 conclusion to which no response is required. To the extent a response is required, MUSIC

 9 denies.
10           11.     In answer to Paragraph 11 of the Complaint, MUSIC lacks sufficient knowledge

11 or information to admit or deny the allegations in Paragraph 11 and therefore denies the same.

12           12.     In answer to Paragraph 12 of the Complaint, MUSIC lacks sufficient knowledge

13 or information to admit or deny the allegations in Paragraph 12 and therefore denies the same.

14           13.     In answer to Paragraph 13 of the Complaint, MUSIC lacks sufficient knowledge

15 or information to admit or deny the allegations in Paragraph 13 and therefore denies the same.

16           14.     In answer to Paragraph 14 of the Complaint, MUSIC admits that Andrew and

17 Airelle Hall filed a complaint designated CV-2017-4676-PI in Idaho’s Sixth Judicial District

18 Court in and for Bannock County (the “Underlying Complaint”), the terms of which speak for

19 themselves. Based on a review of the docket, MUSIC further admits that the action is currently
20 pending. The remainder of Paragraph 14 sets forth a legal conclusion to which no response is

21 required. To the extent a response is required, MUSIC denies.

22           15.     In answer to Paragraph 15 of the Complaint, MUSIC admits that Plaintiff

23 Evaporated tendered the defense of the Underlying Complaint to MUSIC. To the extent

24 Paragraph 15 contains further allegations, MUSIC denies.

25           16.     In answer to Paragraph 16 of the Complaint, MUSIC admits that the Policies do

26 not provide coverage for the claims asserted in the Underlying Complaint. MUSIC further

     NOTICE OF REMOVAL                                               Page 3    Bullivant|Houser|Bailey PC
                                                                               1700 Seventh Avenue, Suite 1810
                                                                               Seattle, Washington 98101-1397
                                                                               Telephone: 206.292.8930
               Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 4 of 8



 1 admits it sent letters to Plaintiffs Evaporated and Big Bam dated April 24, 2017 and April 30,

 2 2018, respectively, which advised Plaintiffs of MUSIC’s coverage determination. The terms

 3 of those letters speak for themselves. To the extent Paragraph 16 contains further allegations,
 4 MUSIC denies.

 5           17.   In answer to Paragraph 17 of the Complaint, MUSIC admits it received a letter

 6 dated January 16, 2018 from counsel for Plaintiffs, the terms of which speak for themselves.
 7 MUSIC denies each and every remaining allegation in Paragraph 17.

 8           18.   In answer to Paragraph 18 of the Complaint, MUSIC admits it received a letter

 9 dated January 16, 2018 from counsel for Plaintiffs, the terms of which speak for themselves.
10 To the extent Paragraph 18 contains further allegations, MUSIC denies.

11           19.   In answer to Paragraph 19 of the Complaint, MUSIC admits it received a letter

12 dated January 16, 2018 from counsel for Plaintiffs, the terms of which speak for themselves.
13 To the extent Paragraph 19 contains further allegations, MUSIC denies.

14           20.   In answer to Paragraph 20 of the Complaint, MUSIC admits that it maintained

15 its coverage determination and explained the reasons for the same. MUSIC denies the

16 remaining allegations in Paragraph 20.
17                              III.   FIRST CAUSE OF ACTION

18           21.   MUSIC incorporates its answers to Paragraphs 1 through 20 as though fully set

19 forth herein.
20           22.   In answer to Paragraph 22 of the Complaint, MUSIC denies.

21           23.   In answer to Paragraph 23 of the Complaint, Paragraph 23 sets forth a legal

22 conclusion to which no response is required. To the extent a response is required, MUSIC
23 denies.

24           24.   In answer to Paragraph 24 of the Complaint, Paragraph 24 appears to be directed

25 towards other defendants in addition to defendant MUSIC. To the extent Paragraph 24 is
26 directed towards other defendants, MUSIC lacks sufficient knowledge or information to admit

     NOTICE OF REMOVAL                                              Page 4    Bullivant|Houser|Bailey PC
                                                                              1700 Seventh Avenue, Suite 1810
                                                                              Seattle, Washington 98101-1397
                                                                              Telephone: 206.292.8930
             Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 5 of 8



 1 or deny the allegations and therefore denies the same. To the extent Paragraph 24 is directed

 2 towards MUSIC, MUSIC denies.

 3         25.     In answer to Paragraph 25 of the Complaint, MUSIC lacks sufficient knowledge

 4 or information to admit or deny the allegations in Paragraph 25 and therefore denies the same.

 5         26.     In answer to Paragraph 26 of the Complaint, MUSIC admits it issued the Big

 6 Bam and Evaporated Policies (collectively, the “Policies”), the terms of which speak for
 7 themselves. MUSIC further admits that Plaintiffs paid premiums for the Policies. To the

 8 extent Paragraph 26 contains further allegations, MUSIC denies.

 9         27.     In answer to Paragraph 27 of the Complaint, MUSIC denies.

10         28.     In answer to Paragraph 28 of the Complaint, MUSIC denies.

11         29.     In answer to Paragraph 29 of the Complaint, MUSIC denies.

12         30.     In answer to Paragraph 30 of the Complaint, MUSIC denies.

13         31.     In answer to Paragraph 31 of the Complaint, MUSIC denies.

14                            IV.    SECOND CAUSE OF ACTION

15         32.     MUSIC incorporates its answers to Paragraphs 1 through 31 as though fully set

16 forth herein.
17         33.     In answer to Paragraph 33 of the Complaint, MUSIC denies.

18         34.     In answer to Paragraph 34 of the Complaint, Paragraph 34 appears to be directed

19 towards other defendants in addition to defendant MUSIC. To the extent Paragraph 34 is
20 directed towards other defendants, MUSIC lacks sufficient knowledge or information to admit

21 or deny the allegations and therefore denies the same. To the extent Paragraph 34 is directed

22 towards MUSIC, MUSIC denies.
23         35.     In answer to Paragraph 35 of the Complaint, MUSIC lacks sufficient knowledge

24 or information to admit or deny the allegations in Paragraph 35 and therefore denies the same.

25         36.     In answer to Paragraph 36 of the Complaint, MUSIC admits it issued the

26 Policies, the terms of which speak for themselves. MUSIC further admits that Plaintiffs paid

     NOTICE OF REMOVAL                                              Page 5    Bullivant|Houser|Bailey PC
                                                                              1700 Seventh Avenue, Suite 1810
                                                                              Seattle, Washington 98101-1397
                                                                              Telephone: 206.292.8930
                  Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 6 of 8



 1 premiums for the Policies. To the extent Paragraph 36 contains further allegations, MUSIC

 2 denies.

 3           37.     In answer to Paragraph 37 of the Complaint, MUSIC denies.

 4           38.     In answer to Paragraph 38 of the Complaint, MUSIC denies.

 5           39.     In answer to Paragraph 39 of the Complaint, Paragraph 39 sets forth a legal

 6 conclusion and/or reservation to which no response is required. To the extent a response is
 7 required, MUSIC denies.

 8           40.     MUSIC denies Plaintiffs are entitled to relief requested in their prayer for relief.

 9                                V.      AFFIRMATIVE DEFENSES

10           Without admitting any allegation MUSIC has previously denied, and without accepting

11 or assuming any burden of proof not imposed on it by law, MUSIC asserts the following

12 affirmative defenses:
13           1.      Plaintiffs’ claims for insurance coverage are barred by the specific terms,

14 provisions, conditions, exclusions, and limitations contained in the Policies.

15           2.      Plaintiff Checketts lacks standing to prosecute the claims set forth in the

16 Complaint in his own name and/or is not the real party in interest as required by Rule 17(a)(1)
17 of the Federal Rules of Civil Procedure.

18           3.      Plaintiffs have a duty to mitigate their damages. To the extent the evidence

19 establishes that Plaintiffs failed to mitigate their damages, such damages, if any, must be
20 reduced and/or barred.

21                                VI.    RESERVATION OF RIGHTS

22           MUSIC reserves the right to amend any of the above answers upon further discovery.

23 MUSIC also reserves the right to bring counterclaims, third-party claims, or cross-claims

24 against Plaintiffs, and any known or unknown third-party defendants upon further discovery.

25 MUSIC also reserves the right to add, delete, or revise any affirmative defenses in the future
26 upon further discovery. Finally, MUSIC reserves the right to amend its prayer for relief upon

     NOTICE OF REMOVAL                                                   Page 6     Bullivant|Houser|Bailey PC
                                                                                    1700 Seventh Avenue, Suite 1810
                                                                                    Seattle, Washington 98101-1397
                                                                                    Telephone: 206.292.8930
                   Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 7 of 8



1 further discovery.

2                                       VII.     PRAYER FOR RELIEF

3             WHEREFORE, MUSIC prays as follows:

4             1.        That Plaintiffs take nothing by way of the Complaint and that their claims

5 against MUSIC be dismissed with prejudice;

6             2.        For reasonable attorneys’ fees;

7             3.        For costs of suit; and

8             4.        For such other and further relief as the Court deems just and proper.

9
10            DATED: October 3, 2019

11                                                   BULLIVANT HOUSER BAILEY PC
12
13                                                   By /s/ Michael A. Guadagno
                                                        Michael A. Guadagno, ISB #9476
14                                                      E-mail: michael.guadagno@bullivant.com
15
                                                     Attorneys for Mesa Underwriters Specialty
16                                                   Insurance Company

17
     4819-5611-4856.3
18

19
20

21

22
23

24

25
26

      NOTICE OF REMOVAL                                                   Page 7    Bullivant|Houser|Bailey PC
                                                                                    1700 Seventh Avenue, Suite 1810
                                                                                    Seattle, Washington 98101-1397
                                                                                    Telephone: 206.292.8930
             Case 4:19-cv-00378-DCN Document 5 Filed 10/03/19 Page 8 of 8



1                                 CERTIFICATE OF SERVICE

2          I hereby certify that on October 3, 2019, I electronically filed the foregoing with the

3 Clerk of the Court using the CM/ECF e-filing system which will send notification of such
4 filing to the persons listed below:

5    Blake S. Atkin                                               via hand delivery.
     ATKIN LAW OFFICES, P.C.                                      via first class mail.
6    7579 North West Side Highway                                 via email
     Clifton, Idaho 83228                                         CM/ECF Eservice
7
     Telephone: (801) 533-0300
8    FAX: (801) 533-0380
     Email: batkin@atkinlawoffices.net
9
10   Attorney for Plaintiff
11

12         Dated: October 3, 2019.

13

14                                              /s/ Kristin Anderson
                                                Kristin Anderson, Legal Assistant
15

16
17

18

19
20

21

22
23

24

25
26

     NOTICE OF REMOVAL                                                Page 8     Bullivant|Houser|Bailey PC
                                                                                 1700 Seventh Avenue, Suite 1810
                                                                                 Seattle, Washington 98101-1397
                                                                                 Telephone: 206.292.8930
